Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Per 37 C.F.R. 1.98:
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
…
(2) A legible copy of:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and
(iv) All other information or that portion which caused it to be listed.
Applicant submitted Information Disclosure Statements (IDS) on August 1, 2021 (two separate IDSs), August 2, 2021, and November 18, 2021 along with copies of foreign patents and non-patent literature (NPL) documents.  Several of the NPL documents are not legible.  The illegible NPL documents have been lined through and not considered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al., US 2009/0061977 A1 (hereinafter Brandt) in view of OZVAT et al., US 2019/0272545 A1 (hereinafter Ozvat – identified as Worldpay, LLC in the IDS dated 11/18/2021).

Regarding Claim 1:  Brandt discloses a system for lottery pick advising comprising: 
a computing device operable by a user (Brandt, the devices 48 may be personal communication devices, such as a cell phone, PDA, or the like [0057]); 
wherein the computing device includes a screen, a front-facing camera, a processor, and a memory (Brandt, the advisory system 10 is configured with a processor 11 that is communicatively coupled to a storage element 12 [0036]; the central processor 49, after computing the advisory information, may convey the information to the players 41 via display 
wherein the memory comprises a non-transitory computer-readable medium embodying processor-executable code of an application computer program (Brandt, the advisory system may further include a storage element that stores software instructions used in implementing the detector and the response module and a processor that, when directed by the software instructions, implements the detector and the response module [0011]); 
wherein the processor-executable code is capable of being executed by the processor of the computing device (Brandt, the advisory system 10 is configured with a processor 11 that is communicatively coupled to a storage element 12; the storage element 12 includes software instructions that direct the processor 11 to detect a player's game elements during a game of chance so as to provide advisory information to the player when desired [0036]; the advisory system 10 may be configured as a personal computer device [0041]); and 
wherein the processor-executable code is configured to: 
offer, on the screen, the user a full-price upfront option of paying in full upfront, wherein the payment is in exchange for the user receiving from a lottery pick advising service a suggestion as to, from among a set of lottery numbers possibly drawable in a particular upcoming lottery drawing, what one or more subsets of the lottery numbers to play as respective one or more picks in said particular upcoming lottery drawing (Brandt, the advisory system may further include an account information reception means that authorizes use of the game of chance advisory system when account information is received; for example, the account information may be selected from a group consisting essentially of: player card information; bank account information; and credit card information [0022]); and 

Brandt fails to explicitly disclose 
as part of an identity authentication session of the application computer program, operate the computing device to, during the identity authentication session, capture, for identity authentication: an image of a fingerprint of the user, an image of the user's face with the front-facing camera such that the user's face is facing the screen, or both types of images; 
wherein the operating to capture the image of the fingerprint, if the capturing of such is configured in the processor-executable code, operates any one or more of the front- facing camera, another camera, and a fingerprint scanner; 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on 
Ozvat teaches 
as part of an identity authentication session of the application computer program, operate the computing device to, during the identity authentication session, capture, for identity authentication: an image of a fingerprint of the user, an image of the user's face with the front-facing camera such that the user's face is facing the screen, or both types of images (Ozvat, an enhanced POS input device may facilitate purchaser credentialing and/or authentication by bio-metric measurement and/or reception of purchaser transported or embedded identification ‘tags’; a number of biometric technologies are already available including finger print scans [0167]); 
wherein the operating to capture the image of the fingerprint, if the capturing of such is configured in the processor-executable code, operates any one or more of the front- facing camera, another camera, and a fingerprint scanner (Ozvat, an enhanced POS input device may facilitate purchaser credentialing and/or authentication by bio-metric measurement and/or reception of purchaser transported or embedded identification ‘tags’; a number of biometric technologies are already available including finger print scans; DEP Processing System 1000 may utilize payment management system 120 to record biometric measurements made of a given purchaser 101 at a given POS; many scanning sensor devices that may be utilized as POS input device(s) 1022 utilize various frequencies of radiation from sound up through visible light and higher to receive signals [0167]); 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion (Ozvat, the merchant may utilize 
It would have been obvious to one of ordinary skill in the art to add Ozvat’s contingent service set to Brandt's system/method/nontransitory computer readable medium so that as part of a multi-merchant tokenization system, CAPS provides a more cost-efficient means to enable increased security for payments and transactions; provides for more seamless transactions across groups of related merchants; and enable groups of related merchants as well as merchants in general to provide a broader range of payment related services than those available from traditional credit and debit payment card providers alone.  Additionally, such systems and methods provide merchants greater control over the processing of electronic payments via Arbitraged Enhanced Payment ("AEP") services including, but not limited to, how rapidly a given payment is processed and/or what entity processes a given payment, and therefore how much the payment processing costs.

Regarding Claim 2:  Ozvat further teaches a database remotely located from the computing device, wherein the database is utilized for receiving, for potential use in tracking the user to recover the contingency fee, identifying the user to recover the contingency fee, or both tracking and identifying the user to recover the contingency fee, the image of the user's face, the image of the user's fingerprint, or said both types of images (Ozvat, A number of biometric technologies are already available including finger print scans, retinal scans, and facial, vocal, 

Regarding Claim 3:  Ozvat further teaches wherein the processor-executable code of the application computer program is configured to operate, during and as part of the identity authentication session of the application computer program, the computing device to capture said both types of images for identity authentication (Ozvat, A number of biometric technologies are already available including finger print scans, retinal scans, and facial, vocal, and speech pattern recognition [0167]).  

Regarding Claim 4:  Brandt further teaches wherein, in accordance with the contingency fee arrangement:  
the user is required to play said one or more picks (Brandt, a game of chance advisory system includes a processor that processes information of a player's first set of game cards in a game of chance (e.g., an electronic game of chance or a physical game of chance, such as Blackjack or Poker) to determine and provide advisory information to the player prior to receiving a second set of game cards [0019]); and 
a contingency fee the user is to provide, as said compensation, to the lottery pick advising service when, as a winning pick, a pick from among said one or more picks wins, in said particular upcoming lottery drawing, is based on:  the winnings the user is entitled to claim and collect if, in accordance with the contingency fee arrangement, the user did play the winning pick; or, if the user did not play the winning pick, the winnings the user would have been entitled to claim if the user were to have played the winning pick (Brandt, the advisory system 82 may require payment from the player 88 for access to the advisory information therefrom; the player 88 may then provide the monetary sum to the central processor via the game of chance 81 to 

Regarding Claim 5:  Ozvat further teaches wherein the processor-executable code is further configured to, responsive to a remotely-originating winner-reminding input message for said particular upcoming lottery drawing, communicate, via the screen, an audio speaker, or both the screen and the audio speaker, a reminder of a win in what was said particular upcoming lottery drawing and, if the alternative option was accepted, a reminder of the conditional commitment (Ozvat, an alert may be displayed on POS display device(s) 1024 [0181]).  

Regarding Claim 6:  Ozvat further teaches wherein the processor-executable code is further configured to present on the screen the alternative option at least partially alongside the full-price upfront option (Ozvat, a blended cost index may be decomposed so as to display the constituent fees and the corresponding services that generated the fees [0258]; this may allow the potential cost impact of various revised service sets to be considered so as to assist in selecting a newly revised service set for the merchant (or reinforcing the retention of the merchant's current service set selection) [0259]).  

Regarding Claim 7:  Ozvat further teaches wherein the alternative option involves said receiving the suggestion at said reduced price upfront (Ozvat, the EPMS assists the merchant in analyzing various alternative service set configurations resulting in varying degrees of potential payment transaction cost alteration; cost profiles and cost indices used individually or in combination provide visualization tools [0018]).  

Regarding Claim 8:  Brandt further discloses wherein the alternative option involves said receiving the suggestion free-of-charge upfront (Brandt, if the advisory system 24 recommends a particular strategy to the player and that strategy fails to win or obtain some desirable outcome, the advisory system 24 may allow the player to use the advisory system without additional payment on one or more subsequent hands [0045]).  

Regarding Claim 9:  Ozvat further teaches wherein the processor-executable code is further configured to present on the screen the alternative option at least partially alongside the full-price upfront option (Ozvat, a blended cost index may be decomposed so as to display the constituent fees and the corresponding services that generated the fees [0258]; this may allow the potential cost impact of various revised service sets to be considered so as to assist in selecting a newly revised service set for the merchant (or reinforcing the retention of the merchant's current service set selection) [0259]).  

Regarding Claim 10:  Ozvat further teaches wherein the processor-executable code is further configured to ask, via the screen, an audio speaker, or both the screen and the audio speaker, the user to, in exchange for the suggestion, furnish information by which the user can, after the upcoming lottery drawing, be tracked and identified.  
(Ozvat, processor 922 is also coupled to a variety of input/output devices, such as Display 904, Keyboard 910, Mouse 912 and Speakers 930 [0100]; the camera of a smart phone [0249]; communication technology such as GPS, Wi-Fi and cellular networks may enable near continuous tracking of the location of individual purchasers; the advent of small embeddable low power communication devices (e.g., NFC) may enable the tracking of purchasers, their payment implements, as well as many of their purchases; additionally the growing governmental and private investment in security technologies such as ubiquitous public security video coverage, 

Regarding Claim 11:  Ozvat further teaches wherein the computing device further comprises an audio recording device that includes a microphone, and a video recording device that includes the front-facing camera; and wherein the processor-executable code is configured to ask, via the screen, an audio speaker, or both the screen and the audio speaker, the user to proceed such that said information includes each of:  an image of a front side of a driver's license of the user; the image of the user's fingerprint; a live facial image taken live from the user's face; an audio recording of the user's voice; and a video recording of the user's face for which the viewpoint shifts laterally, followed by shifting vertically, or alternatively shifts vertically first followed by shifting laterally (Ozvat, a given purchaser may be identified by a personal device that may serve to vouch for purchaser 101 and provide authentication, credentialing, and/or geo-position updates on a periodic basis [0167; the camera of a smart phone [0249]; communication technology such as GPS, Wi-Fi and cellular networks may enable near continuous tracking of the location of individual purchasers; the advent of small embeddable low power communication devices (e.g., NFC) may enable the tracking of purchasers, their payment implements, as well as many of their purchases; additionally the growing governmental and private investment in security technologies such as ubiquitous public security video coverage, biometrics, as well as terrestrial, airborne and space-based tracking platforms may provide a very powerful and reliable means to track and instantaneously locate both purchasers and their payment implements; and of course, the growth of self reporting of location through social 

Regarding Claim 12:  Ozvat further teaches wherein the computing device further comprises an audio recording device that includes a microphone, and a video recording device that includes the front-facing camera; and wherein the processor-executable code is further configured to ask, via the screen, an audio speaker, or both the screen and the audio speaker, the user to record video that includes a stream of images of said user's face:  a) while the user verbally recites the conditional commitment; b) as said user's face turns, in any order, to the left, to the right, up, and down; or both a) and b) (Ozvat, the camera of a smart phone [0249]; snap shots and videos to third party web sites (often in near real-time) may provide a huge source of time-correlated location information [0292]).  

Regarding Claim 13:  Ozvat further teaches wherein the computing device further comprises an audio recording device that includes a microphone, and a video recording device that includes the front-facing camera; and wherein said information includes both:  a stream of images of said user's face while the user verbally recites the conditional commitment; and an audio recording of the user's speech in making the verbal recitation, and wherein the processor- executable code is further configured to ask, via the screen, an audio speaker, or both the screen and the audio speaker, that video be taken from a viewpoint that shifts laterally so that image acquisition transitions between a front and side view (Ozvat, the camera of a smart phone [0249]; snap shots and videos to third party web sites (often in near real-time) may provide a huge source of time-correlated location information [0292]).  

Claim 14:  Ozvat further teaches wherein the computing device further comprises an audio recording device that includes a microphone, wherein the contingency fee arrangement provides that the user will, if the user wins in the upcoming lottery drawing, provide, in return, part of the winnings of the user from the drawing as said compensation to the lottery pick advising service, wherein the processor-executable code is further configured to ask, via the screen, an audio speaker, or both the screen and the audio speaker, the user to, in exchange for the receiving of the suggestion, verbally recite the conditional commitment (Ozvat, the camera of a smart phone [0249]; snap shots and videos to third party web sites (often in near real-time) may provide a huge source of time-correlated location information [0292]).  

Regarding Claim 15:  Ozvat further teaches wherein the computing device further comprises an audio recording device; wherein the front-facing camera is configured to acquire video; and wherein the processor-executable code is configured to ask, via the screen, an audio speaker, or both the screen and the audio speaker, the user to proceed such that said information includes at least one of:  an image of a front side of a driver's license of the user, the image of the user's fingerprint, and a live facial image taken live from the user's face (Ozvat, the camera of a smart phone [0249]; snap shots and videos to third party web sites (often in near real-time) may provide a huge source of time-correlated location information [0292]).  

Regarding Claim 16:  Ozvat further teaches wherein the contingency fee arrangement provides, as to a contingency fee the user is to provide as said compensation to the lottery pick advising service, that the user consents to the lottery pick advising service, if the user wins in the upcoming lottery drawing, monitoring the user's whereabouts during a time interval between the upcoming lottery drawing and payment of the contingency fee (Ozvat, the camera of a smart phone [0249]; communication technology such as GPS, Wi-Fi and cellular networks may enable near continuous tracking of the location of individual purchasers. The advent of small 

Regarding Claim 17:  Brandt discloses a method of advising a user of a lottery pick advising service, said method comprising for a computing device that includes a screen and a camera: 
on the screen, offering, by the lottery pick advising service via an application computer program, the user a full-price upfront option of paying in full upfront in exchange for the user receiving, from the lottery pick advising service via the screen, a suggestion as to, from among a set of lottery numbers possibly drawable in a particular upcoming lottery drawing, what one or more subsets of the lottery numbers to play as respective one or more picks in said particular upcoming lottery drawing (Brandt, the advisory system may further include an account information reception means that authorizes use of the game of chance advisory system when account information is received; for example, the account information may be selected from a group consisting essentially of: player card information; bank account information; and credit card information [0022]); 
on the screen, offering, by the lottery pick advising service via the application computer program, the user an alternative option of at least one of at a reduced price upfront and free-of-charge upfront receiving by the user from the lottery pick advising service a suggestion as to, 
Brandt fails to disclose 
during, and as part of, an identity authentication session of the application computer program, capturing, for identity authentication, an image of the user's face with the camera such that the user's face is facing the screen, an image of a fingerprint of the user, or both types of images; 
wherein the capturing of the image of the fingerprint is via the camera, another camera, a fingerprint scanner, or any combination from among the camera, said another camera, and the fingerprint scanner; and 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion.  
Ozvat teaches 
during, and as part of, an identity authentication session of the application computer program, capturing, for identity authentication, an image of the user's face with the camera such 
wherein the capturing of the image of the fingerprint is via the camera, another camera, a fingerprint scanner, or any combination from among the camera, said another camera, and the fingerprint scanner (Ozvat, an enhanced POS input device may facilitate purchaser credentialing and/or authentication by bio-metric measurement and/or reception of purchaser transported or embedded identification ‘tags’; a number of biometric technologies are already available including finger print scans; DEP Processing System 1000 may utilize payment management system 120 to record biometric measurements made of a given purchaser 101 at a given POS; many scanning sensor devices that may be utilized as POS input device(s) 1022 utilize various frequencies of radiation from sound up through visible light and higher to receive signals [0167]); and 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion (Ozvat, the merchant may utilize EPMS 120 via the account servicer 2110 to consider the potential cost benefit of an alternative “contingent service set”; such a contingent service set, if selected, may potentially cause the EPMS 120 to utilize greater or lesser quantities of RMPT information (as available) for the processing of a given payment transaction which may in turn alter the payment transaction cost [0303]; the EPMS 120 via account servicer 2110 may facilitate the confirmation of the service set (either contingent or current operational) selected by the merchant to be utilized by EPMS 120 to provide payment management services [0308]).  


Regarding Claim 18:  Ozvat further teaches responsive to a remotely-originating winner-reminding input message to the computing device for said particular upcoming lottery drawing, communicating, via the screen, an audio speaker, or both the screen and the audio speaker, a reminder of a win in what was said particular upcoming lottery drawing and, if the alternative option was accepted, a reminder of the conditional commitment (Ozvat, an alert may be displayed on POS display device(s) 1024 [0181]).  

Regarding Claim 19:  Ozvat further teaches wherein the alternative option involves said receiving the suggestion free-of-charge upfront; and wherein the offering of the full-price upfront option and the alternative option entails displaying the full-price upfront option and the alternative option simultaneously (Ozvat, a blended cost index may be decomposed so as to display the constituent fees and the corresponding services that generated the fees [0258]; this may allow the potential cost impact of various revised service sets to be considered so as to 

Regarding Claim 20:  Brandt further discloses wherein, in accordance with the contingency fee arrangement: 
the user is required to play said one or more picks (Brandt, a game of chance advisory system includes a processor that processes information of a player's first set of game cards in a game of chance (e.g., an electronic game of chance or a physical game of chance, such as Blackjack or Poker) to determine and provide advisory information to the player prior to receiving a second set of game cards [0019]); and 
a contingency fee the user is to provide, as said compensation, to the lottery pick advising service when, as a winning pick, a pick from among said one or more picks wins in said particular upcoming lottery drawing is based on: the winnings the user is entitled to claim and collect if, in accordance with the contingency fee arrangement, the user did play the winning pick; or, if the user did not play the winning pick, the winnings the user would have been entitled to claim if the user were to have played the winning pick (Brandt, the advisory system 82 may require payment from the player 88 for access to the advisory information therefrom; the player 88 may then provide the monetary sum to the central processor via the game of chance 81 to receive the information [0068]; retain a portion of the proceeds from gambling throughout the various networked games of chance 81; all or a portion of the payment for use of the advisory information from the advisory system 82 may be deposited into the progressive jackpot account 86 [0069]).  

Regarding Claim 21:  Brandt discloses a non-transitory computer readable medium embodying an application computer program for operating a computing device, that includes the medium, a screen, and a camera, for lottery pick advising, said program having instructions 
on the screen, offering, by a lottery pick advising service via said application computer program, the user a full-price upfront option of paying in full upfront in exchange for the user receiving, from the lottery pick advising service via the screen, a suggestion as to, from among a set of lottery numbers possibly drawable in a particular upcoming lottery drawing, what one or more subsets of the lottery numbers to play as respective one or more picks in said particular upcoming lottery drawing (Brandt, the advisory system may further include an account information reception means that authorizes use of the game of chance advisory system when account information is received; for example, the account information may be selected from a group consisting essentially of: player card information; bank account information; and credit card information [0022]); 
on the screen, offering, by the lottery pick advising service via the application computer program, the user an alternative option of at least one of at a reduced price upfront and free-of-charge upfront receiving by the user from the lottery pick advising service a suggestion as to, from among the set of lottery numbers possibly drawable in said particular upcoming lottery drawing, what one or more subsets of the lottery numbers to play as respective one or more picks in said particular upcoming lottery drawing (Brandt, if the advisory system 24 recommends a particular strategy to the player and that strategy fails to win or obtain some desirable outcome, the advisory system 24 may allow the player to use the advisory system without additional payment on one or more subsequent hands [0045]; the advisory system 82 may require payment in exchange for the information; the player 88 may then provide the monetary sum to the central processor via the game of chance 81 to receive the information [0068]; retain a portion of the proceeds from gambling throughout the various networked games of chance 81; all or a portion of the payment for use of the advisory information from the advisory system 82 may be deposited into the progressive jackpot account 86 [0069]).

during, and as part of, an identity authentication session of the application computer program, capturing, for identity authentication:  an image of the user's face with the camera such that the user's face is facing the screen, an image of a fingerprint of the user, or both types of images; 
wherein the capturing of the image of the fingerprint is, if the capturing of such is configured, via the camera, another camera, a fingerprint scanner, or any combination from among the camera, said another camera, and the fingerprint scanner; and 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion.  
Ozvat teaches
during, and as part of, an identity authentication session of the application computer program, capturing, for identity authentication:  an image of the user's face with the camera such that the user's face is facing the screen, an image of a fingerprint of the user, or both types of images (Ozvat, an enhanced POS input device may facilitate purchaser credentialing and/or authentication by bio-metric measurement and/or reception of purchaser transported or embedded identification ‘tags’; a number of biometric technologies are already available including finger print scans [0167]); 
wherein the capturing of the image of the fingerprint is, if the capturing of such is configured, via the camera, another camera, a fingerprint scanner, or any combination from among the camera, said another camera, and the fingerprint scanner (Ozvat, an enhanced POS input device may facilitate purchaser credentialing and/or authentication by bio-metric measurement and/or reception of purchaser transported or embedded identification ‘tags’; a number of biometric technologies are already available including finger print scans; DEP 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion (Ozvat, the merchant may utilize EPMS 120 via the account servicer 2110 to consider the potential cost benefit of an alternative “contingent service set”; such a contingent service set, if selected, may potentially cause the EPMS 120 to utilize greater or lesser quantities of RMPT information (as available) for the processing of a given payment transaction which may in turn alter the payment transaction cost [0303]; the EPMS 120 via account servicer 2110 may facilitate the confirmation of the service set (either contingent or current operational) selected by the merchant to be utilized by EPMS 120 to provide payment management services [0308]).  
It would have been obvious to one of ordinary skill in the art to add Ozvat’s contingent service set to Brandt's system/method/nontransitory computer readable medium so that as part of a multi-merchant tokenization system, CAPS provides a more cost-efficient means to enable increased security for payments and transactions; provides for more seamless transactions across groups of related merchants; and enable groups of related merchants as well as merchants in general to provide a broader range of payment related services than those available from traditional credit and debit payment card providers alone.  Additionally, such systems and methods provide merchants greater control over the processing of electronic payments via Arbitraged Enhanced Payment ("AEP") services including, but not limited to, how rapidly a given payment is processed and/or what entity processes a given payment, and therefore how much the payment processing costs.

Regarding Claim 22:  Brandt discloses a non-transitory computer readable medium embodying an application computer program for operating a computing device for lottery pick advising, the computing device that includes a screen and a camera, said program having instructions executable by a processor for performing a plurality of acts, from among said plurality there being the acts of: 
offering, on the screen, the user a full-price upfront option of paying in full upfront, wherein the payment is in exchange for the user receiving from a lottery pick advising service a suggestion as to, from among a set of lottery numbers possibly drawable in a particular upcoming lottery drawing, what one or more subsets of the lottery numbers to play as respective one or more picks in said particular upcoming lottery drawing (Brandt, the advisory system may further include an account information reception means that authorizes use of the game of chance advisory system when account information is received; for example, the account information may be selected from a group consisting essentially of: player card information; bank account information; and credit card information [0022]); and 
offering, on the screen, an alternative option of at least one of at a reduced price upfront and free-of-charge upfront receiving by the user a suggestion from the lottery pick advising service as to, from among the set of lottery numbers possibly drawable in said particular upcoming lottery drawing, what one or more subsets of the lottery numbers to play as respective one or more picks in said particular upcoming lottery drawing (Brandt, if the advisory system 24 recommends a particular strategy to the player and that strategy fails to win or obtain some desirable outcome, the advisory system 24 may allow the player to use the advisory system without additional payment on one or more subsequent hands [0045]; the advisory system 82 may require payment in exchange for the information; the player 88 may then provide the monetary sum to the central processor via the game of chance 81 to receive the information [0068]; retain a portion of the proceeds from gambling throughout the various networked games 
Brandt fails to explicitly disclose 
operating the computing device to capture, for identity authentication: an image of a fingerprint of the user, a facial image of the user, or both types of images; 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion; and 
wherein images acquired in the capturing are acquired for tracking users to assure fulfillment of the contingency fee arrangement.
Ozvat teaches 
operating the computing device to capture, for identity authentication: an image of a fingerprint of the user, a facial image of the user, or both types of images (Ozvat, an enhanced POS input device may facilitate purchaser credentialing and/or authentication by bio-metric measurement and/or reception of purchaser transported or embedded identification ‘tags’; a number of biometric technologies are already available including finger print scans [0167]); 
wherein the alternative option involves a contingency fee arrangement such that the user is, by accepting the alternative option, conditionally committing, dependent on an outcome of said particular upcoming lottery drawing, to provide the lottery pick advising service compensation for the suggestion (Ozvat, the merchant may utilize EPMS 120 via the account servicer 2110 to consider the potential cost benefit of an alternative “contingent service set”; such a contingent service set, if selected, may potentially cause the EPMS 120 to utilize greater or lesser quantities of RMPT information (as available) for the processing of a given payment transaction which may in turn alter the payment transaction cost [0303]; the EPMS 120 via account servicer 2110 may facilitate the confirmation of the service set (either contingent or 
wherein images acquired in the capturing are acquired for tracking users to assure fulfillment of the contingency fee arrangement (Ozvat, communication technology such as GPS, Wi-Fi and cellular networks may enable near continuous tracking of the location of individual purchasers [0292]).
It would have been obvious to one of ordinary skill in the art to add Ozvat’s contingent service set to Brandt's system/method/nontransitory computer readable medium so that as part of a multi-merchant tokenization system, CAPS provides a more cost-efficient means to enable increased security for payments and transactions; provides for more seamless transactions across groups of related merchants; and enable groups of related merchants as well as merchants in general to provide a broader range of payment related services than those available from traditional credit and debit payment card providers alone.  Additionally, such systems and methods provide merchants greater control over the processing of electronic payments via Arbitraged Enhanced Payment ("AEP") services including, but not limited to, how rapidly a given payment is processed and/or what entity processes a given payment, and therefore how much the payment processing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715